UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15 (d) or the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2016 Or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from To Commission File No. 033-79130 CONSUMERS BANCORP, INC. (Exact name of registrant as specified in its charter) OHIO 34-1771400 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 614 East Lincoln Way, P.O. Box 256, Minerva, Ohio (Address of principal executive offices) (Zip Code) (330) 868-7701 (Registrant’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if smaller reporting company) Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. CommonStock,no par value Outstanding at February 10, 2017 2,724,956 Common Shares CONSUMERS BANCORP, INC. FORM 10-Q QUARTER ENDED December 31, 2016 Table of Contents Page Number (s) Part I – Financial Information Item 1 – Financial Statements (Unaudited) Consolidated Balance Sheets at December 31, 2016 and June 30, 2016 1 Consolidated Statements of Income for the three and six months ended December 31, 2016 and 2015 2 Consolidated Statements of Comprehensive Income for the three and six months ended December 31, 2016 and 2015 3 Consolidated Statements of Changes in Shareholders’ Equity for the three and six months ended December 31, 2016 and 2015 4 Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2016 and 2015 5 Notes to the Consolidated Financial Statements 6-30 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 31-40 Item 3 – Not Applicable for Smaller Reporting Companies Item 4 – Controls and Procedures 41 Part II – Other Information Item 1 – Legal Proceedings 42 Item 1A – Not Applicable for Smaller Reporting Companies Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3 – Defaults Upon Senior Securities 42 Item 4 – Mine Safety Disclosure 42 Item 5 – Other Information 42 Item 6 – Exhibits 42 Signatures 43 PART I – FINANCIAL INFORMATION Item 1 – Financial Statements CONSUMERS BANCORP, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except per share data) December 31, June 30, ASSETS Cash on hand and noninterest-bearing deposits in financial institutions $ $ Federal funds sold and interest-bearing deposits in financial institutions Total cash and cash equivalents Certificates of deposit in other financial institutions Securities, available-for-sale Securities, held-to-maturity (fair value of $4,293 at December 31, 2016 and $3,619 at June 30, 2016) Federal bank and other restricted stocks, at cost Loans held for sale Total loans Less allowance for loan losses ) ) Net loans Cash surrender value of life insurance Premises and equipment, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES Deposits Non-interest bearing demand $ $ Interest bearing demand Savings Time Total deposits Short-term borrowings Federal Home Loan Bank advances Accrued interest and other liabilities Total liabilities Commitments and contingent liabilities SHAREHOLDERS’ EQUITY Preferred stock (no par value, 350,000 shares authorized, none outstanding) — — Common stock (no par value, 3,500,000 shares authorized; 2,854,133 shares issued as of December 31, 2016 and June 30, 2016) Retained earnings Treasury stock, at cost (130,606 and 130,375 common shares as of December 31, 2016 and June 30, 2016, respectively) ) ) Accumulated other comprehensive income ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements 1 CONSUMERS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months ended December 31, Six Months ended December 31, (Dollars in thousands, except per share amounts) Interest income Loans, including fees $ Securities, taxable Securities, tax-exempt Federal funds sold and other interest bearing deposits 30 30 60 54 Total interest income Interest expense Deposits Short-term borrowings 11 10 23 18 Federal Home Loan Bank advances 56 40 83 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Debit card interchange income Bank owned life insurance income 63 49 95 Securities gains, net 22 — 35 Loss on disposition of other real estate owned (3 ) — (3 ) — Other Total non-interest income Non-interest expenses Salaries and employee benefits Occupancy and equipment Data processing expenses Debit card processing expenses Professional and director fees FDIC assessments 46 70 Franchise taxes 84 83 Marketing and advertising 65 79 Telephone and network communications 76 75 Other Total non-interest expenses Income before income taxes Income tax expense Net income $ Basic and diluted earnings per share $ See accompanying notes to consolidated financial statements 2 CONSUMERS BANCORP, INC. Consolidated statements of comprehensive income (Unaudited) (Dollars in thousands) Three Months ended December 31, Six Months ended December 31, Net income $ Other comprehensive income (loss), net of tax: Net change in unrealized gains (losses) on securities available-for-sale: Unrealized gains (losses) arising during the period ) ) ) Reclassification adjustment for gains included in income ) — ) ) Net unrealized gain (losses) Income tax effect ) Other comprehensive income (losses) Total comprehensive income (loss) $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 3 CONSUMERS BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) (Dollars in thousands, except per share data) Three Months ended December 31, Six Months ended December 31, Balance at beginning of period $ Net income Other comprehensive income (loss) 231 Dividend reinvestment plan shares associated with forfeited and expired restricted stock awards retired to treasury stock during the six months ended December 31, 2016 and 27 and 275 shares during the three and six months ended December 31, 2015, respectively — Common cash dividends ) Balance at the end of the period $ Common cash dividends per share $ See accompanying notes to consolidated financial statements. 4 CONSUMERS BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended December 31, Cash flows from operating activities Net cash from operating activities $ $ Cash flow from investing activities Securities available-for-sale Purchases ) ) Maturities, calls and principal pay downs Proceeds from sales of available-for-sale securities Securities held-to-maturity Purchases ) — Principal pay downs Net (increase) decrease in certificates of deposits in other financial institutions ) Net increase in loans ) ) Purchase of Bank owned life insurance ) — Acquisition of premises and equipment ) ) Sale of other real estate owned 7 — Net cash from investing activities ) ) Cash flow from financing activities Net increase in deposit accounts Net change in short-term borrowings ) Proceeds from Federal Home Loan Bank advances Repayments of Federal Home Loan Bank advances ) ) Dividends paid ) ) Net cash from financing activities Increase (decrease)in cash or cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period: Interest $ $ Federal income taxes Non-cash items: Transfer from loans to other real estate owned 10 38 Expired and forfeited dividend reinvestment plan shares associatedwith restricted stock awards that were retired to treasury stock 4 5 See accompanying notes to consolidated financial statements. 5 CONSUMERS BANCORP, INC. Notes to the Consolidated Financial Statements (Unaudited) (continued) (Dollars in thousands, except per share amounts) Note 1 – Summary of Significant Accounting Policies : Nature of Operations: Consumers Bancorp, Inc. (the Corporation) is a bank holding company headquartered in Minerva, Ohio that provides, through its banking subsidiary, Consumers National Bank (the Bank), a broad array of products and services throughout its primary market area of Carroll, Columbiana, Stark, Summit, Wayne and contiguous counties in Ohio. The Bank’s business involves attracting deposits from businesses and individual customers and using such deposits to originate commercial, mortgage and consumer loans in its primary market area. Basis of Presentation : The consolidated financial statements for interim periods are unaudited and reflect all adjustments (consisting of only normal recurring adjustments), which, in the opinion of management, are necessary to present fairly the financial position and results of operations and cash flows for the periods presented. The unaudited financial statements are presented in accordance with the requirements of Form 10-Q and do not include all disclosures normally required by accounting principles generally accepted in the United States of America. The financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Corporation’s Form 10-K for the year ended June 30, 2016. The results of operations for the interim period disclosed herein are not necessarily indicative of the results that may be expected for a full year. The consolidated financial statements include the accounts of the Corporation and the Bank. All significant inter-company transactions and accounts have been eliminated in consolidation. Segment Information: The Corporation is a bank holding company engaged in the business of commercial and retail banking, which accounts for substantially all of the revenues, operating income, and assets. Accordingly, all of its operations are recorded in one segment, banking. Reclassifications: Certain items in prior financial statements have been reclassified to conform to the current presentation. Any reclassifications had no impact on prior year net income or shareholders’ equity. Recently Issued Accounting Pronouncements Not Yet Effective: In June 2016, FASB Issued ASU 2016-13, Financial Instruments—Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments.
